*323MEMORANDUM **
In these consolidated petitions, Jayanti-bhai Desai, a native and citizen of India, and Indiraben Patel, a native of Tanzania and citizen of the United Kingdom, petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s removal orders, No. 05-74854, and of the BIA order denying their motion to reopen, No. 06-75073. We deny petition No. 05-74854 and dismiss petition No. 06-75073.
In Jayantibhai v. Gonzales, No. 04-74607 (9th Cir. Feb 15, 2005) (order), the court dismissed for lack of jurisdiction a petition for review of the BIA order dismissing petitioners’ appeal. We do not revisit that determination.
We lack jurisdiction to review the BIA’s decision not to invoke its sua sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Toufighi v. Mukasey, 538 F.3d 988, 993 n. 8 (9th Cir.2008) (mandate pending).
No. 05-74584 PETITION FOR REVIEW DENIED;
No. 06-75073 PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.